Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160887                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MARIA LOPEZ, Personal Representative of                                                              Richard H. Bernstein
  the ESTATE OF ANTONIO R. HERRERA,                                                                    Elizabeth T. Clement
             Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160887
                                                                    COA: 347902
                                                                    Ottawa CC: 17-005172-NH
  RICHARD SEILER, DPM, and HOLLAND
  FOOT AND ANKLE CENTER,
             Defendants-Appellees.
  ______________________________________/

        On order of the Court, the application for leave to appeal the December 19, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2020
           a1014
                                                                               Clerk